Judgment, Supreme Court, New York County (Ira Beal, J.), rendered October 28, 1998, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing her, as a second violent felony offender, to concurrent terms of seven years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the victim’s background and her prior inconsistent statements, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly exercised its discretion in receiving expert testimony on battered women’s syndrome and in denying defendant’s motion to strike such testimony. The expert’s response to a hypothetical question premised upon facts in evidence was properly received to explain the victim’s behavior after the assault (see People v Taylor, 75 NY2d 277, 288 [1990]). The expert did not testify, or suggest, that the victim should be believed or that defendant was guilty. Concur—Andrias, J.P., Williams, Lerner, Friedman and Marlow, JJ.